The third paragraph of the syllabus is inappropriate. In this case the former owner did not seek to invalidate the resale tax deed to the county. The former owner's grantee sued the purchaser at county commissioners' sale in ejectment and to quiet title to the land sold to the defendant by the county commissioners. Neither Harmon county nor its county commissioners nor its treasurer were parties to the action. If the trial court had rendered a judgment holding the resale tax deed void, such judgment would have been void to that extent, and could be set aside by the county at any time.
I also dissent to the majority opinion wherein it holds that the tender statutes apply in this kind of action. My reasons are stated in Crewson v. Spencer, 192 Okla. 582, 141 P.2d 274, and need not be restated here. *Page 677